Citation Nr: 1727586	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a separate rating for paresthesia of the lower left extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to April 1965.

This case initially came to the Board of Veterans' Appeals on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that confirmed and continued a previously denied 10 percent rating for contusion of the brain manifested by left hyperreflexia.

In August 2013, the Veteran and his wife testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a January 2014 decision, the Board denied a rating in excess of 10 percent for a contusion of the brain manifested by left hyperreflexia, and granted a separate 20 percent rating for mild, incomplete paralysis of the left upper extremity (lower radicular group) and a separate 10 percent rating for loss of sensation of the left side of the face, as residuals of the Veteran's service-connected brain contusion.  At that time, the Board remanded the claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) to the Agency of Original Jurisdiction (AOJ) for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits but, rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

The Veteran appealed that part of the Board's January 2014 decision that denied an increased rating for a contusion of the brain to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand, filed by the Veteran and the VA General Counsel, the Court vacated the Board's January 2014 decision, to the extent that it denied a rating higher than 10 percent for a contusion of the brain, and remanded the matter to the Board (8/2/14 VBMS Court Documents-General, page 2).

In a February 2015 decision, the Board granted a 40 percent rating for a contusion of the brain manifested by left hyperreflexia and remanded the matter of a separate rating for paresthesia of the left lower extremity to the AOJ for further development.

In February 2017, the Board, on the record, granted a motion from the Veteran's attorney for advancement on the docket based on the Veteran's age.  At that time, the Board granted entitlement to a TDIU and remanded the matter of a separate rating for paresthesia of the left lower extremity to the AOJ for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the probative medical and other evidence of record is against a finding that the Veteran has left lower extremity numbness and weakness, diagnosed as L4 /L5 radiculopathy, that is a residual of his service-connected brain contusion.


CONCLUSION OF LAW

The criteria for a separate rating for left lower extremity paresthesia have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in March 2009, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); cert. denied (U.S. Oct. 3, 2016).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA examinations in April and June 2009, June 2012, and February 2014, and the examination reports are of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.  

In February 2015 the case was remanded to schedule the Veteran for a VA examination regarding whether paresthesia of his left lower extremity was a residual of his service-connected contusion of the brain.  There has been substantial compliance with this remand, as the Veteran underwent a VA peripheral nerves examination in April 2016 and an addendum was obtained in August 2016.

The purpose of the Board's February 2017 remand was to have the AOJ associate VA medical records, dated from October 2015 to June 2016, with the claims file.  There was substantial compliance with this remand, as VA medical records, dated from October 2015 to February 2017, were obtained.

The April 2016 VA examination report, along with the August 2016 addendum opinion, is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

In his October 2009 notice of disagreement, the Veteran reported, in pertinent part, having impaired muscles and atrophy (10/28/09 VBMS Notice of Disagreement).  

During his August 2013 Board hearing, the Veteran testified that his whole left side was numb, all the way down (1/9/14 VVA Hearing Transcript, pages 3-5).  

In a December 2012 written statement, the Veteran reported that he continued to have stumbling spells (12/11/12 VBMS VA 21-4138 Statement in Support of Claim).

Thus, it is maintained that a separate rating for paresthesia of the lower left extremity as a residual of service-connected contusion of the brain is warranted.



Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2016).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). 

The Veteran's statements describing the symptoms of his service-connected brain contusion disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

By way of history, the record shows that, in a February 1966 rating decision, the RO granted service connection for residuals of a brain contusion manifested by left hyperreflexia and defective hearing.  A 10 percent rating was assigned under Diagnostic Code 8045-8510-8512.  A separate noncompensable rating was assigned for bilateral perceptive hearing loss.  Then, in an August 2005 rating decision, the RO characterized the Veteran's disability as residuals of a brain contusion manifested by left hyperreflexia and continued the 10 percent rating under Diagnostic Code 8045-8512.  A separate 10 percent rating was granted for perceptive bilateral hearing loss.  

The RO received the Veteran's current increased rating claim for his traumatic brain injury (TBI) on March 26, 2009 (3/26/09 VBMS VA 21-4138 Statement in Support of Claim). 

The January 2014 Board decision granted a separate 20 percent rating for mild, incomplete paralysis of the left upper extremity (lower radicular group) and a 10 percent rating for loss of sensation of the left side of the face.  In its February 2015 decision, the Board granted a 40 percent rating for a contusion of the brain manifested by left hyperreflexia.

The remaining question for Board consideration is whether the Veteran has left lower extremity paresthesia that is a residual of his service-connected brain contusion.

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  See 38 C.F.R. § 4.124, Note  (5) (2016). 

As revised effective October 23, 2008, Diagnostic Code 8045 addresses three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Id.  

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25  the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Analysis

The Veteran has repeatedly complained of left lower extremity weakness and numbness.  The question before the Board is whether such signs and symptoms are a residual of his service-connected brain contusion.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Board concludes, as explained below, that the weight of the probative medical evidence does not support a finding that his left lower extremity paresthesia is a residual of his service-connected brain contusion.

An April 2009 VA examination report includes the Veteran's complaint of numbness and tingling in his feet for two years and his history of being diabetic for four years (4/10/09 VBMS VA Examination, page 5).  He had pins and needles paresthesias in his left leg while driving.  Id. at 7.  Diagnoses included peripheral neuropathy.  Id. at 13.  The examiner commented that the Veteran was told in April 2007 that he had diabetic neuropathy in both lower extremities.  Id. at 14. 

The June 2009 VA examiner noted the Veteran's complaint of numbness of the left leg, and diagnosed paresthesias of the left leg (6/2/09 VBMS VA Examination, pages 5, 21).

A June 2012 VA examiner noted decreased sensation in the Veteran's left lower extremity (6/7/12 VBMS VA Examination, page 5).

During a February 2014 VA examination for residuals of TBI, the Veteran gave a five-year history of developing numbness and pain in his left leg (2/22/14 VVA CAPRI, page 1).  The neurologist-examiner noted that cranial nerve examination was normal. Id. at 3.  Motor examination was remarkable for obvious "give-way" weakness of the left upper and lower extremities, that indicated clearly that the Veteran was not giving any effort.  Id.  Thus, "there was a functional weakness of the left limbs which was due to a lack of effort."  Id.  The Veteran described an impairment to touch in the left arm and leg that did not follow any dermatomal pattern.  He walked well without support.  

The VA examiner reiterated that the examination revealed a "give-way" weakness of the Veteran's left upper and lower extremities, indicating a lack of effort (functional weakness) rather than an actual neurological weakness.  Id. at 5.  Deep tendon reflexes in the left arm and leg were normal.  Plantar response on the left was normal.

At the April 2016 VA peripheral nerves examination, the Veteran told the neurologist-examiner that, after his concussion (from a motor vehicle accident in service), his left side was paralyzed.  The Veteran denied left lower extremity pain, paresthesia/dysesthesia, and numbness.  He complained of a burning sensation in his left calf area.  Examination revealed normal (5/5) left lower extremity muscle strength and no muscle atrophy.  Deep tendon reflexes were hypoactive (1+) in the left ankle.  Sensory findings were decreased in the left lower leg/ankle (L4/L5/S1) and left foot/toes (L5).  There were no trophic changes.  The examiner observed that the Veteran ambulated slowly with a slight limp and that the Veteran reported right knee pain that slowed his gait.  The Veteran's left lower extremity nerves were described as normal.  The examiner noted that, on examination, there were varying levels of give-way weakness in the Veteran's left arm and leg that were due to varying and inadequate effort.  The examiner commented that the Veteran's neurological examination showed a left lumbar sensory radiculopathy (L4-L5).

In the August 2016 addendum, the recent VA examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's diagnosed paresthesia of the left leg was a residual of the claimed in-service injury, event, or illness (the service-connected contusion of the brain).  

The neurologist-examiner observed that the Veteran was noted to have an impairment of sensation in the L4-L5 dermatome of the left leg during the April 2016 VA examination.  The examiner explained that impairment of sensation in a dermatomal pattern can cause paresthesias on the affected leg.  Impairment of sensation in a dermatomal pattern, such as L4 /L5 dermatomes, was a sensory radiculopathy, typically due to lumbar spine spondylosis with neural foraminal stenosis.  According to the examiner, it was "anatomically impossible for a dermatomal pattern of sensory impairment such as L4 /L5 radiculopathy to result from a brain lesion or abnormality.  Brain lesions do NOT result in [a] dermatomal patter[n] of sensory impairment" (emphasis in the original).

The Board recognizes the Veteran's genuine belief that he has left lower extremity paresthesia that is related to his service-connected brain contusion.  He is not, however, competent to render an opinion as to the etiology of his left lower extremity disability.  See e.g., Kahana v. Shinseki, 24 Vet. App. 428 (2011) (to the effect that the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent). 

The August 2016 opinion from the VA examiner is the most probative evidence of record on the question of whether left lower extremity paresthesia is a residual of the Veteran's service-connected brain contusion.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.

Since the 2016 VA physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim for a separate rating for paresthesia of the lower left extremity.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

The Veteran believes that his claimed left lower extremity disability is a residual of his service-connected brain contusion, but this opinion is of no probative value, because he lacks the medical expertise needed to attribute his lower extremity disability to the service-connected brain contusion, as opposed to the other possible causes.  The VA examiner, a neurologist, was well qualified to assess the causes of the left lower extremity radiculopathy in the Veteran's system and provided extensive reasons for his opinions.

There is no competent and credible lay or medical opinion or evidence to refute the April 2016 VA examiner's opinion.  The weight of the probative evidence of record is against a finding that the Veteran has paresthesia of the lower left extremity as a residual of his service-connected brain contusion.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Consequently, a separate rating for paresthesia of the lower left extremity is not warranted.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a separate rating for paresthesia of the lower left extremity is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


